NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund Supplement dated October 15, 2014 to the Summary Prospectus dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the information under the section entitled “Portfolio Managers” on page3 of the Summary Prospectusis deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Invesco Clas Olsson Lead Portfolio Manager and Chief Investment Officer Since 2008 Shuxin Cao, CFA Portfolio Manager Since 2008 Matthew Dennis, CFA Portfolio Manager Since 2008 Jason Holzer, CFA Portfolio Manager Since 2008 Mark Jason Portfolio Manager Since 2011 Brent Bates Portfolio Manager Since 2013 Richard Nield Portfolio Manager Since 2013 American Century Brian Brady Vice President and Senior Portfolio Manager Since 2008 Pratik Patel Portfolio Manager Since 2014 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
